            Entered on Docket December 1, 2020                      Below is the Judgment of the Court.



                                                                    __________________________
 1                                                                  Timothy W. Dore
                                                                    U.S. Bankruptcy Court Judge
 2                                                                  (Dated as of Entered on Docket date above)

 3

 4

 5

 6        _________________________________________________________________

 7

 8
                            UNITED STATES BANKRUPTCY COURT
 9                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10

11   IN RE:
                                                                 Case No. 18-13392-TWD
12   NAZARIO HERNANDEZ,
13                                                           Adversary No. 18-01159-TWD

14                                                           DEFAULT JUDGMENT
                                   Debtor.
15   _______________________________________
16   NAZARIO HERNANDEZ,
17                                 Plaintiff,
18   v.
19   FRANKLIN CREDIT MANAGEMENT
     CORPORATION and DEUTSCHE BANK
20   NATIONAL TRUST COMPANY AS
     TRUSTEE FOR BOSCO CREDIT II TRUST
21   SERIES 2010-1,
22                                 Defendants.
23

24            THIS MATTER having come for hearing before the Judge of the above-entitled Court

25   upon the Plaintiffs’ Motion for Default against Franklin Credit Management Corporation and

26   Deutsche Bank National Trust Company as Trustee for Bosco Credit II Trust Series 2010-1, and
27
      DEFAULT JUDGMENT - Page 1                                                         HENRY & DEGRAAFF, P.S.
                                                                                          787 MAYNARD AVE S.
                                                                                           SEATTLE, WA 98104
                                                                                           V (206) 330-0595
                                                                                           F (206) 400-7609
      Case 18-01159-TWD           Doc 41        Filed 12/01/20     Ent. 12/01/20 17:46:31          Pg. 1 of 2
                                                                Below is the Judgment of the Court.




     Plaintiff being represented by their attorneys, Jacob DeGraaff of Henry & DeGraaff, P.S., and
 1

 2   Franklin Credit Management Corporation and Deutsche Bank National Trust Company as

 3   Trustee for Bosco Credit II Trust Series 2010-1 having appeared via their attorney Kristin A.

 4   Zilberstein of Padgett Law Group but failing to answer or plead herein and the Court having
 5   considered the Plaintiffs’ Motion for Default Judgment and the other pleadings in the record and
 6
     being otherwise fully advised in the premises, NOW, THEREFORE, it is hereby
 7
            ORDERED, ADJUDGED and DECREED that the Deed of Trust Lien serviced by
 8
     Franklin Credit Management Corporation and held by Deutsche Bank National Trust Company
 9

10   as Trustee for Bosco Credit II Trust Series 2010-1, as filed in this case as claim number 3 and

11   recorded in King County Records under recording number 20060818002016, is hereby void and

12   cancelled. And it is FURTHER
13
            ORDERED, ADJUDGED and DECREED that the Title is hereby quieted against the
14
     interest of Franklin Credit Management Corporation and held by Deutsche Bank National Trust
15
     Company as Trustee for Bosco Credit II Trust Series 2010-1 pursuant to RCW 7.28.300.
16
                                           //END OF ORDER//
17

18

19   Presented by:
20   HENRY & DEGRAAFF. P.S.
21
     /s/ Jacob DeGraaff
22   Jacob DeGraaff, WSBA 36713
     Attorney for Plaintiff
23

24

25

26

27
      DEFAULT JUDGMENT - Page 2                                                  HENRY & DEGRAAFF, P.S.
                                                                                   787 MAYNARD AVE S.
                                                                                    SEATTLE, WA 98104
                                                                                    V (206) 330-0595
                                                                                    F (206) 400-7609
      Case 18-01159-TWD           Doc 41    Filed 12/01/20     Ent. 12/01/20 17:46:31      Pg. 2 of 2
